DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Amendment
Responding to amendment and arguments filed on 09/01/2021. Claims 1-22 are cancelled. Claims 23-34 are new and subject to examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23, 24, 31, 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko [US 2012/0173809 A1] in view of Xin [US 2017/0300417 A1] and in further view of Armangau [US 2006/0143412 A1].
Claim 23 is rejected over Ko, Xin and Armangau.
Ko teaches, “A method for a memory controller, for controlling a first memory module, including a memory cell array partitioned into a plurality of partitions, and a second memory module, used as a cache including a plurality of cache lines, comprising:” as “In one embodiment, the data to be read corresponds to one or more physical blocks of data in the flash memory, and the controller determines whether the data from the one or more physical blocks of data in the flash memory has already been loaded in the DRAM cache.” [Fig. 7 and ¶0072] (Fig. 7 shows a Memory controlling device, with controller connected to DRAM cache and RRAM Flash memory. The Flash memory comprises memory cell array)
“determining, for the memory cell array being resistance switching, the first read request targets a first partition for the first target data;” as “the PRAM 123b may be a resistive memory device that employs a phase-change material as a variable resistance device. In one embodiment, the PRAM 123b is a non-volatile memory device. The control circuit 124 may be an ASIC chip.” [¶0050]
Ko does not explicitly teach determining, for an incoming first read request for first target data, with lookup logic, whether the first read request is a cache hit or miss;
determining the first read request is a cache miss;
reading the first target data, when a write is in progress, if the write is to a second partition different from the first partition; and
suspending the reading of the first target data, when the write in progress is to the first partition.
However, Xin teaches “determining, for an incoming first read request for first target data, with lookup logic, whether the first read request is a cache hit or miss;” as “Then, a tag field in an address information of the request is compared with tag information stored in each way, and if the tag field is consistent with the tag information, it means that a way is hit and the requested data is stored in the way, or if the tag field is not consistent with the tag information, it means that a miss occurs, this level of cache does not include the requested data, and the request needs to be sent to a next-level storage.” [¶0005] (Cache hit/miss is determined by looking up using the tag field for the corresponding index field.)
“determining the first read request is a cache miss;” as “Then, a tag field in an address information of the request is compared with tag information stored in each way, and if the tag field is consistent with the tag information, it means that a way is hit and the requested data is stored in the way, or if the tag field is not consistent with the tag information, it means that a miss occurs, this level of cache does not include the requested data, and the request needs to be sent to a next-level storage.” [¶0005] (Cache hit/miss is determined.)
“reading the first target data, when a write is in progress, if the write is to a second partition different from the first partition; and” as “if the tag field is consistent with the tag information, it means that a way is hit and the requested data is stored in the way, or if the tag field is not consistent with the tag information, it means that a miss occurs, this level of cache does not include the requested data, and the request needs to be sent to a next-level storage.” [¶0005] (If hit occurs, obviously data will be read from the cache. On the other hand, if a miss occurs, data is read from the next-storage, which is the persistent RRAM storage.)
Ko and Xin are analogous arts because they teach storage system and memory controlling device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ko and Xin before him/her, to modify the teachings of Ko to include the teachings of Xin with the motivation of because the tag memory of each pipeline stores the tag information stored in the cache to which the pipeline belongs, concurrent lookup is implemented on the pipelines, thereby reducing lookup time and improving a system throughput. [Xin, ¶0031]
The combination of Ko and Xin does not explicitly teach suspending the reading of the first target data, when the write in progress is to the first partition.
However, Armangau teaches “suspending the reading of the first target data, when the write in progress is to the first partition.” as “the disk manager may ensure data consistency by serializing reads and writes to the same logical block of the production dataset, for example, by keeping a bitmap or hash index of production dataset blocks having a read or write in progress and suspending another read or write to a block having a read or write in progress.” [¶0057] (A new read request is suspended until in-progress write operation is completed.)
Ko, Xin and Armangau are analogous arts because they teach storage system and memory controlling device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ko, Xin and Armangau before him/her, to modify the teachings of combination of Ko and Xin to include the teachings of Armangau with the motivation of for keeping a record of blocks of the production dataset that have been modified since the point in time, and responding to a request from a client for write access to a specified block in the production dataset by checking the record of blocks of the production dataset that have been modified since the point in time. [Armangau, ¶0010]
Claim 24 is rejected over Ko, Xin and Armangau.
Ko does not explicitly teach determining, for an incoming second read request for second target data, whether the second read request is a cache hit or miss; determining the second read request is a cache hit; and reading the second target data from the second memory module.
However, Xin teaches “determining, for an incoming second read request for second target data, whether the second read request is a cache hit or miss; determining the second read request is a cache hit; and reading the second target data from the second memory module.” as “if the tag field is consistent with the tag information, it means that a way is hit and the requested data is stored in the way” [¶0005] (In the event of cache hit, the target data will be read from the cache way [i.e., the second memory])
Claim 31 is rejected over Ko, Xin and Armangau.
Ko teaches, “wherein the first memory module includes a phase change memory.” as “the PRAM 123b may be a resistive memory device that employs a phase-change material as a variable resistance device. In one embodiment, the PRAM 123b is a non-volatile memory device. The control circuit 124 may be an ASIC chip.” [¶0050] (PRAM is phase change memory)
Claim 32 is rejected over Ko, Xin and Armangau.
Ko teaches, “wherein the second memory module includes a dynamic random access memory.” as “The memory device may include a non-volatile memory, a dynamic random access memory (DRAM) cache, a DRAM, and a control circuit.” [Abstract] (DRAM cache is recited)
Claim 33 is rejected over Ko, Xin and Armangau under the same rationale of rejection of claim 23.
Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko [US 2012/0173809 A1] in view of Xin [US 2017/0300417 A1] in further view of Armangau [US 2006/0143412 A1] and yet in further view of Kultursay et al. [US 2011/0307663 A1]
Claim 25 is rejected over Ko, Xin, Armangau and Kultursay.
The combination of Ko, Xin and Armangau does not explicitly teach determining, for an incoming first write request, with lookup logic, whether the first write request is a cache hit or miss; determining the first write request is a cache miss; and determining whether an empty cache line exists among the plurality of cache lines.
However, Kultursay teaches “determining, for an incoming first write request, with lookup logic, whether the first write request is a cache hit or miss; determining the first write request is a cache miss; and determining whether an empty cache line exists among the plurality of cache lines.” as “When a write miss occurs, an empty cache block, obtained by a write back operation if necessary, is allocated. The missed block is not read from the next level, but instead, the allocated block is initialized as all invalid. The data to write is written to the cache block and only the written bytes are marked as dirty and valid.” [¶0076] (During write miss, an empty block is allocated for write data.)
Ko, Xin, Armangau and Kultursay are analogous arts because they teach storage system and memory controlling device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ko, Xin, Armangau and Kultursay before him/her, to modify the teachings of combination of Ko, Xin and Armangau to include the teachings of Kultursay with the motivation of the original software program fragment will be seamlessly replaced by hardware accelerator execution, except that that the hardware accelerator takes advantage of increased parallelism, reduced memory access latencies, lower power and higher memory bandwidth, in comparison to the general purpose microprocessor system running the original software. [Kultursay, ¶0056]
Claim 26 is rejected over Ko, Xin, Armangau and Kultursay.
The combination of Ko, Xin and Armangau does not explicitly teach determining whether an empty cache line exists, without determining whether there is a conflict for a partition to which the first write request targets.
However, Kultursay teaches “determining whether an empty cache line exists, without determining whether there is a conflict for a partition to which the first write request targets.” as “When a write miss occurs, an empty cache block, obtained by a write back operation if necessary, is allocated. The missed block is not read from the next level, but instead, the allocated block is initialized as all invalid. The data to write is written to the cache block and only the written bytes are marked as dirty and valid.” [¶0076] (During write miss, without detecting conflict an empty block is allocated for write data.)
Claims 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko [US 2012/0173809 A1] in view of Xin [US 2017/0300417 A1] in further view of Armangau [US 2006/0143412 A1] yet in further view of Kultursay et al. [US 2011/0307663 A1] and yet in further view of HUGHES et al. [US 2018/0203798 A1].
Claim 27 is rejected over Ko, Xin, Armangau, Kultursay and HUGHES.
The combination of Ko, Xin, Armangau and Kultursay does not explicitly teach determining an empty cache line exists; and writing second target data, of the first write request, to the empty cache line.
However, HUGHES teaches “determining an empty cache line exists; and writing second target data, of the first write request, to the empty cache line.” [Fig. 5, elements 203 and 203] (If an empty cache line is available during cache write miss, that cache line is allocated for the writing of data. Obviously, the lookup table will be updated to the line is marked as filled.)
Ko, Xin, Armangau, Kultursay and HUGHES are analogous arts because they teach storage system and memory controlling device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ko, Xin, Armangau, Kultursay and HUGHES before him/her, to modify the teachings of combination of Ko, Xin, Armangau and Kultursay to include the teachings of HUGHES with the motivation of quality-of-service monitoring circuitry responsive to a quality-of-service indication to modify the cache allocation policy with respect to allocation of the entry for the requested data item. [HUGHES, ¶0003]
Claim 28 is rejected over Ko, Xin, Armangau, Kultursay and HUGHES.
The combination of Ko, Xin, Armangau and Kultursay does not explicitly teach determining no empty cache line exists; retrieving a victim cache line from among the plurality of cache lines; reading victim data from the victim cache line; determining whether a second write to the first memory module is in progress; writing, when the second write is not in progress, the victim data to the first memory module; and writing second target data, of the first write request, to the victim cache line.
However, HUGHES teaches “determining no empty cache line exists; retrieving a victim cache line from among the plurality of cache lines; reading victim data from the victim cache line; determining whether a second write to the first memory module is in progress; writing, when the second write is not in progress, the victim data to the first memory module; and writing second target data, of the first write request, to the victim cache line.” as “Conversely a write request which hits in the cache causes the locally stored copy of the relevant data item to be updated. However, a cache miss (signalled from the tag ways 108 to the allocation and eviction control circuitry 114), will generally cause the allocation and eviction control circuitry 114 to allocate a cache line for storage of the requested data (once it is returned from memory) and to select a victim cache line for that purpose (where the content of that victim cache line will be written back to memory, if dirty).” [¶0035] (If there is available cache line, write data is written in the cache. However, if there is no empty cache line during cache miss, a victim line is selected, evicted to the main storage to make room for the write data in the cache.)
Ko, Xin, Armangau, Kultursay and HUGHES are analogous arts because they teach storage system and memory controlling device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ko, Xin, Armangau, Kultursay and HUGHES before him/her, to modify the teachings of combination of Ko, Xin, Armangau and Kultursay to include the teachings of HUGHES with the motivation of quality-of-service monitoring circuitry responsive to a quality-of-service indication to modify the cache allocation policy with respect to allocation of the entry for the requested data item. [HUGHES, ¶0003]
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko [US 2012/0173809 A1] in view of Xin [US 2017/0300417 A1] in further view of Armangau [US 2006/0143412 A1] yet in further view of Kultursay et al. [US 2011/0307663 A1] yet in further view of HUGHES et al. [US 2018/0203798 A1] and yet in further view of Intrater et al. [US 2016/0012891].
Claim 29 is rejected over Ko, Xin, Armangau, Kultursay, HUGHES and Intrater.
The combination of Ko, Xin, Armangau, Kultursay and HUGHES does not explicitly teach suspending, when the second write is in progress, the writing of the victim data to the first memory module.
However, Intrater teaches “suspending, when the second write is in progress, the writing of the victim data to the first memory module.” as “Each time the host interface detects a CPU fetch/read request, the NVM read command can be preceded by a pause request to pause the write operation on the NVM, and then the host interface may follow by a resume request to resume that write operation.” [¶0056]
Ko, Xin, Armangau, Kultursay, HUGHES and Intrater are analogous arts because they teach storage system and memory controlling device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ko, Xin, Armangau, Kultursay, HUGHES and Intrater before him/her, to modify the teachings of combination of K Ko, Xin, Armangau, Kultursay and HUGHES to include the teachings of Intrater with the motivation of advantageously provide program and erase voltages without having to include charge pumps or the like, to a voltage that is outside a power supply range, as may exist in other approaches. [Intrater, ¶0035]
Claims 30 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko [US 2012/0173809 A1] in view of Xin [US 2017/0300417 A1] in further view of Armangau [US 2006/0143412 A1] and yet in further view of HUGHES et al. [US 2018/0203798 A1].
Claim 30 is rejected over Ko, Xin, Armangau and HUGHES.
The combination of Ko, Xin and Armangau does not explicitly teach determining, for an incoming first write request, with lookup logic, whether the first write request is a cache hit or miss; determining the first write request is a cache hit; and writing second target data, of the first write request, to a corresponding cache line among the plurality of cache lines.
However, HUGHES teaches “determining, for an incoming first write request, with lookup logic, whether the first write request is a cache hit or miss; determining the first write request is a cache hit; and writing second target data, of the first write request, to a corresponding cache line among the plurality of cache lines.” [Fig. 5, elements 203 and 203] (If an empty cache line is available during cache write miss, that cache line is allocated for the writing of data. Obviously, the lookup table will be updated to the line is marked as filled.)
Ko, Xin, Armangau and HUGHES are analogous arts because they teach storage system and memory controlling device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ko, Xin, Armangau and HUGHES before him/her, to modify the teachings of combination of Ko, Xin and Armangau to include the teachings of HUGHES with the motivation of quality-of-service monitoring circuitry responsive to a quality-of-service indication to modify the cache allocation policy with respect to allocation of the entry for the requested data item. [HUGHES, ¶0003]
Claim 34 is rejected over Ko, Xin, Armangau and HUGHES.
The combination of Ko, Xin and Armangau does not explicitly teach wherein the first write request is part of a first eviction of the first cache line.
However, HUGHES teaches “wherein the first write request is part of a first eviction of the first cache line.” as “However, a cache miss (signalled from the tag ways 108 to the allocation and eviction control circuitry 114), will generally cause the allocation and eviction control circuitry 114 to allocate a cache line for storage of the requested data (once it is returned from memory) and to select a victim cache line for that purpose (where the content of that victim cache line will be written back to memory, if dirty).” [¶0035] (The eviction scenario is explained for write operation.)
Ko, Xin, Armangau and HUGHES are analogous arts because they teach storage system and memory controlling device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ko, Xin, Armangau and HUGHES before him/her, to modify the teachings of combination of Ko, Xin and Armangau to include the teachings of HUGHES with the motivation of quality-of-service monitoring circuitry responsive to a quality-of-service indication to modify the cache allocation policy with respect to allocation of the entry for the requested data item. [HUGHES, ¶0003]



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/            Primary Examiner, Art Unit 2132